UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): June 30, 2015 Affirmative Insurance Holdings, Inc. (Exact name of Registrant as Specified in its Charter) Delaware 000-50795 75-2770432 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 4450 Sojourn Drive, Suite 500, Addison, Texas (Address of principal executive offices) Zip Code Registrant’s telephone, including area code: (972)728-6300 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01 Entry Into a Material Definitive Agreement On June 30, 2015, in connection with the closing of the sale the Company’s managing general agency business (MGA Business) as described in Item 2.01, the affiliates of the Company entered into certain agreements as described below and in the Company’s current report on Form 8-K filed on June 12, 2015 (File No. 000-50795). (a) Managing General Agency Agreements Two of the Company’s wholly-owned insurance subsidiaries entered into managing general agency agreements (MGA Agreements) with the managing general agent entity (MGA) sold by the Company. Under those agreements, the MGA will continue to produce insurance business for the Company’s insurance subsidiaries. The term of the MGA Agreements is expected to continue through at least December 31, 2019. Among other things, the MGA Agreements set forth the terms and conditions under which the MGA will produce insurance business for the Company’s insurance subsidiaries. As consideration for the production of business under the MGA Agreements, the MGA will receive a commission that is subject to adjustment based on the loss ratio results of the Company’s insurance subsidiaries beginning in 2017. The MGA Agreements also include certain terms designed to preserve the continuity of operations for both the MGA and the Company, including certain obligations with respect to pricing and the conduct of the MGA Business. The MGA Agreements also authorize the MGA to handle claims arising out of the business written by the MGA. The MGA Agreements specify certain minimum standards for claims handling. The MGA will receive a fee as compensation for providing these claims handling services. (b) Third Party Claims Administration Agreement One of the Company’s insurance subsidiaries and the MGA entered into a Third Party Claims Administration Agreement (TPA Agreement) pursuant to which the MGA will administer claims arising out of or in connection with policies issued by the Company’s insurance subsidiary in the State of California. The MGA will receive a fee as compensation for providing these claims handling services.
